Christ, Brennan, Hopkins and Benjamin, JJ., concur; Beldoek, P. J., dissents and votes to affirm the judgment, with -the following memorandum: In my opinion, there is no basis, on the record herein presented, for holding that the court abused its discretion by imposing a sentence of an indeterminate term of five to seven years at Elmira Reception Center. The nature and gravity of the crime, defendant’s criminal record, his unco-operative attitude toward the authorities and his limited potential for rehabilitation satisfy me that the experienced court which imposed this sentence exercised a sound discretion we should not disturb. Prior to this conviction, defendant had been arrested on a serious charge and adjudged a youthful offender. Execution of sentence was suspended and defendant was placed on probation. In addition, he was subsequently arrested twice and a warrant was issued for violation of probation. The report of the Westchester County Department of Probation states that the department has made many attempts to help defendant “straighten himself out”, but he has continued to associate with bad companions and, instead of improving, became involved with narcotics. Under the circumstances, the best interests of justice would be served by allowing the -trial court’s sentence to stand undisturbed.